Title: Resolutions of the Virginia Convention Calling for Independence, 15 May 1776
From: Virginia Convention
To: 


                    IN CONVENTION MAY THE 15TH 1776.PRESENT ONE HUNDRED AND TWELVE MEMBERS.
                    FORASMUCH as all the endeavours of the United Colonies by the most decent representations and petitions to the king and parliament of Great Britain to restore peace and security to America under the British government and a re-union with that people upon just and liberal terms instead of a redress of grievances have produced from an imperious and vindictive administration increased insult oppression and a vigorous attempt to effect our total destruction. By a late act, all these colonies are declared to be in rebellion, and out of the protection of the British crown our properties subjected to confiscation, our people, when captivated, compelled to join in the murder and plunder of their relations and countrymen, and all former rapine and oppression of Americans declared legal and just. Fleets and armies are raised, and the aid of foreign troops engaged to assist these destructive purposes: The king’s representative in this colony hath not only withheld all the powers of government from operating for our safety, but, having retired on board an armed ship, is carrying on a piratical and savage war against us tempting our slaves by every artifice to resort to him, and training and employing them against their masters. In this state of extreme danger, we have no alternative left but an abject  submission to the will of those over-bearing tyrants, or a total separation from the crown and government of Great Britain, uniting and exerting the strength of all America for defence, and forming alliances with foreign powers for commerce and aid in war: Wherefore, appealing to the SEARCHER OF HEARTS for the sincerity of former declarations, expressing our desire to preserve the connection with that nation, and that we are driven from that inclination by their wicked councils, and the eternal laws of self-preservation.
                    RESOLVED unanimously, that the delegates appointed to represent this colony in General Congress be instructed to propose to that respectable body to declare the United Colonies free and independent states, absolved from all allegiance to, or dependence upon, the crown or parliament of Great Britain; and that they give the assent of this colony to such declaration, and to whatever measures may be thought proper and necessary by the Congress for forming foreign alliances and a confederation of the colonies, at such time, and in the manner, as to them shall seem best: Provided, that the power of forming government for, and the regulations of the internal concerns of each colony, be left to the respective colonial legislatures.
                    RESOLVED unanimously, that a committee be appointed to prepare a DECLARATION of RIGHTS, and such a plan of government as will be most likely to maintain peace and order in this colony, and secure substantial and equal liberty to the people.
                    
                        
                            a Copy
                            Edmd. Pendleton P.
                        
                        
                             John Tazewell
                            
                        
                        
                             Clerk of the Convention
                            
                        
                    
                